Citation Nr: 1538719	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  14-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling prior to January 13, 2014, and in excess of 20 percent thereafter, for service-connected residuals of metatarsal fracture, left foot.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1958 to February 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2015, the Veteran testified at a hearing held before the undersigned at the RO.  A transcript of that hearing is associated with the electronic claims file.


FINDINGS OF FACT

1.  The Veteran's left foot disability includes degenerative arthritis of the left foot that results in symptoms of moderate severity, including pain on movement, fatigability, and weakness, with associated functional impairments.

2.  The Veteran's left foot disability includes injury to the anterior tibial (deep peroneal) nerve that results in moderately severe, incomplete paralysis.

3.  Audiometric testing establishes that the Veteran has, at worst, level III hearing in his right ear and level II hearing in his left ear.






CONCLUSIONS OF LAW

1.  The criteria for an initial disability higher than 10 percent for residuals of metatarsal fracture in the left foot (arthritis), characterized by painful motion, weakness, and fatigability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.14, 4.71a, Diagnostic Code 5284 (2015).

2.  The criteria for a separate initial disability rating of 20 percent, but no more, for residuals of metatarsal fracture in the left foot (nerve injury), characterized by pain, dysesthesias, and numbness, have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.14, 4.124a, Diagnostic Code 8523 (2015).

3.  The criteria for establishing entitlement to an initial, compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In January 2015, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in November 2012 prior to the initial adjudication of his claim in February 2013.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran also received additional notice in via an April 2014 notice letter, rating decisions, and statement of the case.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  To the extent the Veteran discussed treatment by a private medical professional for his hearing loss, he specifically indicated that the private medical professional did not have relevant records.  See, e.g., January 2015 Board Hearing Tr. at p. 6 ("Q. ...Have you gone to any private hearing aid or hearing loss --?  A.  Yes,...They disagree with the VA, but they wouldn't write it down.").  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  In January 2013, February 2013, December 2013, April 2014, and May 2014, VA provided the Veteran with medical examinations with respect to his service-connected left foot disability and bilateral hearing loss.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged that the examinations or resulting opinions were inadequate, though he disagrees with the results.  He has not argued that an updated examination is necessary for either condition on appeal and the Board finds the evidence is sufficient to decide the merits of his claims.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Legal Criteria:  Disability Ratings (Foot)

The Veteran is appealing the original assignment of a disability evaluation for a left foot disability following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Disabilities of the foot are rated under the "Schedule of Rating - musculoskeletal system."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2015).  The Veteran's left foot disability has been assigned ratings under Diagnostic Code (DC) 5284, pertaining to "other" foot injuries.  There are additional diagnostic codes for the evaluation of foot disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 - 5283.  In addition, there are diagnostic codes that provide ratings for nerve conditions that may affect the foot.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520-8530, 8620-8630, 8720-8730 (2015).

Due to the number of potential diagnostic codes involved, the Board will only summarize those that are most pertinent.

Diagnostic Code 5276 assigns a noncompensable rating for flatfoot (pes planus) of mild severity with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate flatfoot (weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet).  A 20 percent rating is warranted for severe flatfoot (objective evidence of deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities) with unilateral involvement.  A 30 percent rating is warranted for severe flatfoot with bilateral involvement or for pronounced flatfoot (marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances) with unilateral involvement.  A 50 percent rating is warranted for pronounced flatfoot with bilateral involvement.

Diagnostic Code 5284 assigns a 10 percent rating for a moderate foot injury; a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury. With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Under Diagnostic Code 8523, a noncompensable rating is warranted for incomplete paralysis of the anterior tibial nerve (deep peroneal) of mild severity.  A 10 percent rating is warranted for moderate, incomplete paralysis.  A 20 percent rating is warranted for severe, incomplete paralysis.  A 30 percent rating is warranted for complete paralysis typically characterized by loss of dorsal flexion of foot.

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  Neuritis affecting the anterior tibial nerve is rated under Diagnostic Code 8623 and the maximum available rating is 20 percent (i.e. the rating for severe, incomplete paralysis under DC 8523).

Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Neuralgia affecting the anterior tibial nerve is rated under Diagnostic Code 8723 with a maximum rating of 10 percent (i.e. the rating for moderate, incomplete paralysis under DC 8523).

In addition, under Diagnostic Code 5010, arthritis due to trauma that has been substantiated by x-ray findings is evaluated under Diagnostic Code 5003 as degenerative arthritis.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion will be considered limited motion pursuant to 38 C.F.R. § 4.59.  Painful motion is entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even if there is no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

There is no diagnostic code providing for ratings for limitation of motion of joints in the feet, though such limitations would be encompassed under DC 5284 (other foot injuries).  

The words slight, mild, moderate, moderately severe, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in reaching a decision that is "equitable and just."  38 C.F.R. § 4.6.

From October 10, 2012, until January 13, 2014, the Veteran's left foot disability was rated as 10 percent disabling under DC 5284.  Thereafter, the evaluation was increased to 20 percent disabling pursuant to DC 8523 based on neuropathy associated with the left foot condition.

For reasons that will be discussed, the Board finds that DCs 5284 and 8523 are the most appropriate, and most favorable to the Veteran, diagnostic codes for rating the Veteran's left foot disability.  The Board will proceed accordingly.

Evidence and Analysis:  Left Foot

As an initial matter, the Board acknowledges that the Veteran contends that his service-connected left foot disability warrants a higher initial evaluation and has carefully reviewed his lay statements regarding his symptoms and functional impairments.  However, in determining the actual degree of disability, medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinical significance of the frequency, severity, and duration of symptoms, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this lay Veteran are not competent evidence of the clinical significance of his symptoms.  Id.  Similarly, the Board is also incompetent to evaluate the clinical significance of the reported symptoms, in contrast to applying the rating criteria in light of the competent medical evidence.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").

Importantly, both the Veteran's testimony and the medical evidence indicates that the Veteran's primary symptom is pain and his functional limitations are due mostly, if not exclusively, to his left foot pain.

The medical evidence includes the results of several VA examinations.

The Veteran first underwent a VA examination in January 2013 to determine the nature and etiology of his left foot disability.  The examiner noted some physical abnormalities (e.g., "a hard prominence on the dorsum of his left mid foot, which is reddened and tender") and the occasional use of a cane.  The examiner opined that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  She found no evidence of hallux valgus, hallux rigidus, claw foot, malunion or nonunion of the metatarsal or tarsal bones, or other foot injury.  The examiner reviewed prior and current x-rays and diagnosed neuropathic pain of the left foot status post remote fracture.  However, it was also noted that current x-rays showed joint space narrowing with subarticular sclerosis and cystic changes at the tarso-metatarsal joints, findings that could be seen with a neuropathic joint.  She opined that the left foot disability did not impact the Veteran's ability to work.

A December 2013 VA examination addressed the Veteran's left foot nerve condition.  Specifically, the examiner diagnosed a "neuropathic joint, left foot" and opined that the peripheral nerve condition resulted in severe constant pain, moderate paresthesias and/or dysesthesias, and mild numbness in the left foot.  The examiner noted reduced strength in the ankle plantar flexion (4/5) and ankle dorsiflexion (3/5) as well as absent reflexes in the left ankle and decreased sensation for light touch in the left lower leg/ankle and foot/toes.  The Veteran's gait was antalgic due to left foot pain.  The examiner indicated that only the anterior tibial (deep peroneal) nerve was affected and that the Veteran had severe, incomplete paralysis of that nerve.  The examiner indicated constant use of a cane due to left foot pain.  She opined that the functional impairment was not so severe that the Veteran would be equally well served by amputation with prosthesis.  The condition does affect the Veteran's ability to work and would prevent gainful employment in a position that required physical labor that was "intensive."  She opined that the left foot neuropathy was related to the in-service injury.

In April 2014, the Veteran was again examined for the purpose of evaluating his left foot disability.  The examiner diagnosed degenerative arthritis based on imaging studies and peroneal nerve palsy.  He indicated that the Veteran did not report flare-ups, but did report pain on standing, on walking short distances, or with shoes tightly tied.  The examiner indicated that the Veteran did not have indications of or symptoms due to pes planus, hammer toes, hallux valgus, hallux rigidus, claw foot (acquired pes cavus), malunion or nonunion of tarsal or metatarsal bones, or other foot injuries or conditions.  The examiner indicated that the Veteran had moderately severe, chronic pain of the left foot due to the in-service fracture.  The foot condition did compromise weight-bearing, but did not require the use of arch supports, custom orthotic inserts, or shoe modifications.  The examiner indicated that there was pain on movement, pain on weight-bearing, disturbance of locomotion, and interference with standing.  The Veteran had pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The pain increases walking 100 feet, but functional loss could not be measured in degrees.  Rather, the Veteran needs to rest and walk very slowly.  There were no other functional losses. 

The April 2014 VA examiner also indicated tenderness over the medial left foot mid-arch, tenderness over all MTP joints, and decreased soft touch sensation of the medial left foot.  The Veteran reported regular use of a cane for stability and reduction of pain.  The examiner opined that the left foot disability did impact the Veteran's occupational functioning in that they result in pain on standing because of compression of metatarsal heads and decreased sensation due to peroneal nerve palsy.  The symptoms include pain at rest which is accentuated on walking, tenderness, and loss of sensation.  He agreed with the neurological findings of the December 2013 examiner.

The record also includes private treatment records.  Those records document treatment from August 2013 to January 2014 due to increasing left foot pain.  An August 2013 progress note documents mild pes planus, normal range of motion, increased "discomfort especially during ambulation", and the use of shoe gear on the left foot.  In January 2014, the private physician diagnosed, based on imaging studies, posttraumatic arthritis of the left tarsometatarsal joint.  He described the pain as "8-9/10" with no relief and worsening by activity.  Physical examination revealed a mild forefoot adduction, collapsed longitudinal arch, equinus deformity, pain with stress reduction, and good range of motion (subtalar and midtarsal joints as well as digits).

The above evidence is against assigning a rating under DC 5277 (weak foot), DC 5278 (claw foot), DC 5279 (anterior metatarsalgia), DC 5280, (hallux valgus), DC 5281 (hallux rigidus), DC 5282 (hammer toe), or DC 5283 (malunion or nonunion of tarsal or metatarsal bones).  In addition, the VA examinations and treatment records establish that the only lower left extremity nerve involved is the anterior tibial nerve (deep peroneal), so the diagnostic codes relating to injuries to other nerves of the lower extremities (DCs 8520-8522, 8524-8530, 8620-8622, 8624-8630, 8720-8722, and 8724-8730) are not applicable.

There is some evidence (e.g. August 2013 private treatment note) that indicates the Veteran has pes planus which implicates DC 5276.  However, there is no evidence linking the pes planus to the Veteran's service-connected residuals of a fracture or to his active service.  In any case, the Board need not decide whether the condition is related to his active service or to the service-connected left foot disability, because the condition was noted by the private physician to be mild.  Mild pes planus warrants a noncompensable rating.  The Board further finds that the symptoms attributable to pes planus overlap with the symptoms rated under DC 5284 for other injuries of the foot.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.

The January 2013 VA examination, the August 2013 private treatment note, the January 2014 private treatment note, and the April 2014 VA examination all support finding that the Veteran has arthritis of the left foot due to the in-service fracture and, as a result, has pain on motion, weakness, fatigability, and some functional limitations.  The RO initially assigned a 10 percent rating under DC 5284 for a moderate "other foot injury" for the symptoms and functional limitations caused by physical defects resulting from the in-service injury.  A thorough review of the medical evidence supports finding that the Veteran's symptoms were moderate in degree.  As noted above, the terms "moderate" or "moderately severe" are not defined by the regulations, but the Board must reach a decision that is "equitable and just."  38 C.F.R. § 4.6.  Although the left foot symptoms due to arthritis and associated physical defects are certainly present, the Board concludes they are no more than moderate.  The Veteran's symptoms allow significant, though limited use of the foot, and primarily include pain.  For example, the April 2014 VA examiner noted that the Veteran did not require the use of arch supports, custom orthotic inserts, or shoe modifications.  Similarly, the VA examiners and private physicians have noted, generally, full range of motion of the joints in the feet.  Moreover, the Board will also be granting a separate rating for injury to the nerve, one of the symptoms of which is pain, and the Board is prohibited from assigning ratings under multiple diagnostic codes for the same symptoms and functional limitations.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  Given concerns regarding pyramiding, the symptoms and functional limitations documented by the examining medical professionals, and the physical findings (including full or nearly full range of motion), the Board finds a rating in excess of 10 percent disabling under DC 5284 is not warranted.

The Board notes that a separate rating under DC 5003 (via DC 5010) is also not warranted.  No separate rating for arthritis under DC 5003 (or another diagnostic code for limitations of motion) is warranted, because the Board has fully considered the symptoms and associated functional limitations due to the diagnosed arthritis in assigning a 10 percent rating under DC 5284.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.

However, the RO considered the neurological deficits are part and parcel of the service-connected disability, but the Board believes a separate rating is warranted, notwithstanding some overlap in symptoms (e.g. pain).  The record establishes both musculoskeletal injury (e.g. arthritis) and a nerve injury (anterior tibial).  See April 2014 VA Examination (indicating two diagnoses: degenerative arthritis and peroneal nerve palsy).  The physical defects  (e.g. arthritis) result in symptoms (e.g. weakness, fatigability) that are not adequately compensated by rating the nerve injury alone.  Likewise, the nerve injury involves symptoms (e.g. pain, loss of sensation, numbness) that result in functional impairments greater than that reflected in the rating for the physical defects alone.  Therefore, although the Board is cognizant of prohibition on pyramiding, the symptoms and functional impairments are sufficiently distinct to warrant separate ratings where, as here, rating only the physical defect or only the nerve injury would not adequately compensate the Veteran for the functional impairments due to his service-connected left foot disability.

With respect to the nerve injury, the January 2013 VA examination does not identify the nerve but does indicate neuropathic pain.  This evidence, in conjunction with the December 2013 VA examination identifying the specific nerve involved, is sufficient to assign a rating under DC 8523.  The December 2013 VA examiner specifically opined that the Veteran had incomplete paralysis of the anterior tibial nerve that is severe.  The January 2014 private physician's note and the April 2014 VA examination are consistent with that finding.  The medical records are against finding that the Veteran's injury to the anterior tibial nerve meets or more closely approximates the criteria for a 30 percent rating (complete paralysis).  This finding is based, in significant part, on the December 2013 VA examiner's rejection of that finding, the fact that the regulations note complete paralysis typically results in loss of dorsal flexion of the foot, and the Veteran has full or nearly full range of motion of the foot, including dorsal flexion.  The Board will assign an initial 20 percent rating under DC 8523.

The Veteran's nerve symptoms could also be rated under DC 8623 (neuritis) or DC 8723 (neuralgia), but those diagnostic codes do not provide for any rating higher than 20 percent given involvement of only the anterior tibial nerve.  The Board finds that awarding a separate rating under either of those diagnostic codes would constitute impermissible pyramiding as the symptoms involved (i.e. pain, numbness) overlap completely, or nearly so, with the symptoms upon which the 20 percent rating under DC 8523 is based.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.

In summary, the Board will continue the initial 10 percent rating under DC 5284, but assign a separate 20 percent rating under DC 8523 throughout the appeal period.  With separate ratings, the net effect is the Veteran's combined rating will increase to 30 percent from October 2012, rather than the staged rating that is now in effect.

IV.  Legal Criteria:  Disability Ratings (Hearing Loss)

The Veteran is appealing the original assignment of a disability evaluation for bilateral hearing loss following award of service connection.  As discussed above, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. at 126. 

Disability ratings for hearing loss generally must be based on objective audiometric testing of puretone threshold averages and controlled speech discrimination testing  (Maryland CNC) by a state-licensed audiologist.  38 C.F.R. § 4.85(a).  Under 38 C.F.R. § 4.85(d), the puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  These averages, together with the speech recognition ability, are combined pursuant to 38 C.F.R. § 4.85, Table VI, to obtain a Roman numeral designation.

In some circumstances, the rating specialist may use Table VIa instead of Table VI.  Specifically, Table VIa may be used where the examiner certifies that use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Also, in cases presenting exceptional patterns of hearing impairment, a rating specialist may use Table VIa.  38 C.F.R. § 4.86.  Exceptional patterns of hearing impairment include circumstances where the hearing thresholds are 55 decibels or more in each of the four frequencies from 1000 to 4000 Hertz or where a veteran has a hearing threshold of less than 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

As noted above, disability ratings for hearing loss are generally based on objective testing by a state-licensed audiologist.  The record contains no evidence that the Veteran is a licensed audiologist and, moreover, he has not provided any audiometric testing results.  For these reasons, the Board finds that his assertions are not competent evidence of his degree of hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The record contains the results of two audiological evaluations conducted by audiologists during the period on appeal.

On the authorized audiological evaluation in February 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
65
65
75
LEFT
40
45
65
65
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.

The February 2013 testing resulted in puretone threshold averages of 61.25 decibels for both the right and left ears.  The Veteran's hearing loss is not considered an exceptional pattern of hearing impairment under 38 C.F.R. §§ 4.86(a) or (b).  Where there is not an exceptional pattern of hearing impairment, VA will use Table VI to calculate a Roman numeral.

Using Table VI, the Roman numeral designation for the right ear is level III hearing and for the left ear is level II hearing.  Using those Roman numeral designations and Table VII to obtain a percentage evaluation would result in a noncompensable rating for the Veteran's bilateral hearing disability.  See 38 C.F.R. § 4.85 Table VII.

On the authorized audiological evaluation in May 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
65
75
LEFT
35
45
65
65
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

The May 2014 testing resulted in puretone threshold averages of 58.75 decibels for the right ear and 61.25 decibels for the left ear.  The Veteran's hearing loss is not considered an exceptional pattern of hearing impairment under 38 C.F.R. §§ 4.86(a) or (b).  Where there is not an exceptional pattern of hearing impairment, VA will use Table VI to calculate a Roman numeral.

Using Table VI, the Roman numeral designation for the right ear is level II hearing and for the left ear is also level II hearing.  Using those Roman numeral designations and Table VII to obtain a percentage evaluation would result in a noncompensable rating for the Veteran's bilateral hearing disability.  See 38 C.F.R. § 4.85 Table VII.

The above examination results establish that the Veteran's hearing did not warrant a compensable disability rating based on objective testing results at any point during the appeal period.

The Board notes that both VA audiological evaluations used the Maryland CNC controlled speech discrimination test required by the applicable regulations, so are sufficient for rating purposes.  38 C.F.R. § 4.85(a).

The greater weight of the medical evidence is against granting a compensable disability rating for the Veteran's bilateral hearing disability during any portion of the period on appeal.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Veteran's claim for a compensable rating for bilateral hearing loss is denied.

V.  Extraschedular Rating

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's left foot and hearing loss disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  

Specifically, the Veteran's left foot symptoms such as pain, numbness, painful motion, fatigability, weakness and the other symptoms addressed above are contemplated in the applicable rating criteria.  Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  As required under DeLuca and the controlling regulations, the Board considered the functional impairments and pain associated with left foot disability when assigning the schedular ratings.  The Board finds that the rating schedule is adequate for rating the Veteran's left foot disability and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.

Similarly, the criteria for rating bilateral hearing loss are based on objective measurements and were applied to the medical evidence in this case.  The Board recognizes that the Veteran is genuinely frustrated with his level of hearing and the noncompensable rating assigned for it, but, relying on the medical evidence of record, the Board finds that the schedular criteria reasonably describe the claimant's disability level and symptomatology.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

In making this determination, the Board notes that the Veteran's service-connected disabilities included only the left foot disability (assigned two separate 20 percent ratings) and a noncompensable bilateral hearing loss disability.  The evidence does not indicate any combined effect that would justify granting an extraschedular rating for his service-connected disabilities in the circumstances of this case.  His combined rating assigned under the rating schedule is fully adequate to reflect his overall symptomatology and impairments in functioning.

Referral for an extraschedular rating for the bilateral hearing loss and/or left foot disabilities is not warranted.


ORDER

Entitlement to an initial evaluation higher than 10 percent under Diagnostic Code 5284 for service-connected residuals of metatarsal fracture, left foot, is denied. 

Entitlement to a separate initial evaluation of 20 percent disabling, but no more, under Diagnostic Code 8523 for service-connected residuals of metatarsal fracture, left foot, is granted for the entire appeal period, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


